DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to the “Amendment” and “Remarks” filed on February 22, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are the claimed invention is directed to abstract idea without significantly more. The claims recite a method and a system for facilitating computer-assisted healthcare-related outlier detection via automated contributing factor detection. Specifically, this is a method of organizing human activities (i.e. health care monitoring). This judicial exception is not integrated into a practical application because the recited technological elements are generic and are recited on a high level of generality (i.e. processor, machine-readable instructions).  The additional elements that are recited are not sufficient to amount to significantly more than the judicial exception because they recite steps of receiving data, processing this data making determinations based on this processing, making revisions to the data inputs based on this processing and then reprocessing the data.  These are well-understood, conventional and routine computing functions of receiving and transmitting data and performing repetitive calculations.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); See also Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). See also MPEP 2106.05(d)(II).  
	The applicants argue that the claimed system involves the unconventional use of automated threshold based contributing factor detection for healthcare-related outlier detection.  This step appears to be merely performing a repetitive calculation.  In addition, the Applicants have not set forth why this step is unconventional because this step is embodied in an unclaimed algorithm that can be performed by a general purpose computer as the specification does not set forth a special purpose computer that is required to perform this step(s).  See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")
	The recited technological elements also perform steps such as mere data gathering and applying mental/abstract processes such as generating a model to a computer which are deemed insignificant extra-solution activity.  See MPEP 2106.05(g). 
	The dependent claims are merely field of use limitations that further specify the abstract ideas set forth in the independent claims and do not set forth limitations that add significantly more to this abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0078680 to Wennberg in view of US Patent Application Publication 2016/0162647 to Christopher in further view of US Patent Application Publication 2016/0198996 to Dullen.
(A)	As per claim 1, Wennberg teaches a system for facilitating computer-assisted healthcare-related outlier detection via automated threshold-based contributing factor detection, the system comprising:
	at least one processor configured by machine-readable instructions to (Wennberg: Section [0032]):
	obtain a collection of healthcare records associated with an entity (Figure on Front Cover, Item 302);
	select one or more healthcare-related metrics to evaluate performance of the entity (Wennberg: Section [0010]; This section of Wennberg discusses using a predictive model to determine whether a particular (selected) measure (metric) was expected);
	determine contributing factor candidates for the one or more healthcare-related metrics (Wennberg: Section [0010]);
	determine, based on the a healthcare-related metric having a value that satisfies an outlier detection threshold associated with the healthcare-related metric (Wennberg: Section [0010]).
	evaluate performance of the entity (Wennberg: Section [0046]).
	Wennberg does not teach the following that is taught by Christopher (Christopher: Section [0022] and Claim 1):
	determine impact of at least some of the contributing factor candidates one the one or more healthcare-related metrics;
	determine, based on the determined impact of the at least some of the contributing factor candidates, one or more subsets of contributing factors from the contributing factor candidates, the one or more subsets of contributing factors having one or more values that satisfy an impact threshold associated with the healthcare-related metric;
	At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified Wennberg with these above, aforementioned teachings from Christopher with the motivation of having a means of identifying causes or factors correlated with deviations in medical operational performance information, as recited in Christopher (Abstract and Section [0003]).
	The combined teachings of Wennberg in view of Christopher do not teach the following feature which is taught by Dullen:
	modify one or more weights associated with the determined one or more subsets of contributing factors; wherein the at least one processor modifies the one or more weights without further use input subsequent to a determination of the outlier detection threshold for each of the one more healthcare-related metrics and the one or more subsets of contributing factors (Dullen: Sections: [0036], [0043] and [0172] and Figure 18; see specifically Section [0172]-“the PainTrace Factor 102 is adjusted by any pre-existing condition such as surgery in the past 3 months or diabetes for the past 3 years that will affect the normalization of diagnostic readings in comparison to the patients Biotrace Factors”);
	The Office takes the position that the technique of modifying weights associated with the one or more subsets of contributing factors can be used to evaluate performance of the entity.
	At the time the invention disclosed in the instant specification was filed it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Wennberg in view of Christopher with these above, aforementioned teachings from Dullen by using these modified weight(s) associated with the one or more subsets of contributing factors in the reprocessing step taught by Wennberg.  One of ordinary skill in the art would have made this modification to the combined teachings of Wennberg in view of Christopher with the motivation of having a means of normalizing the readings as recited in Dullen (Section [0172]).
	(B)	As per claim 2, the combined teachings of Wennberg in view of Christopher in further view of Dullen teach the following:
	wherein the at least one processor is further configured by machine-readable instructions to (Wennberg: Section [0032]): 
cause, on a user interface, presentation of one or more subsets of contributing factors, the one or more values associated therein, and the of impact of the one or more subsets of contributing factors on the one or more healthcare-related metrics to be prioritized over at least one or more other subsets of contributing factors responsive to the one or more other subsets of contributing factors, wherein the one or more other subsets of contributing factors satisfy the impact thresholds associated with the respective healthcare-related metrics (Christopher: Sections [0022] and [0033] and Figure 3).  The motivation for making this modification to the teachings of Wennberg is the same as that set forth above, in the rejection of Claim 1.
	(C)	As per claim 3, in the combined teachings of Wennberg in view of Christopher in further view of Dullen, wherein the one processor is further configures by machine-readable instructions to (Wennberg: Section [0032]):
	cause, on a user interface, presentation of the one or more healthcare-related metrics with respect to the entity and impact of at least some of the contributing factor candidates to the one or more healthcare-related metrics (Christopher: Sections [0018], [0022] and [0033] and Dullen: Section [0172]).
	The motivation for making this modification to the teachings of Wennberg is the same as that set forth above, in the rejection of Claim 1.
	(D)	As per claim 4, in the combined teachings of Wennberg in view of Christopher in further view of Dullen, the at least one processor is further configured by machine-readable instructions to (Wennberg: Section [0032]): 
	generate one or more suggested weight values for the one or more subsets of contributing factors based on the impact of the one or more subsets of contributing factors on the healthcare-related metrics (Wennberg: Sections [0065] and [0066]);
	wherein the at least one processor modifies the one or more weights associated with the one or more subsets of contributing factors based on the one or more suggested weight values (Dullen: Section [0172]).
	The motivation for making this modification to the teachings of Wennberg is the same as that set forth above, in the rejection of Claim 1.
	(E)	As per claim 5, in the combined teachings of Wennberg in view of Christopher in further view of Dullen, the impact threshold for the healthcare related metric is a relative threshold of impact on the healthcare-related metric relative to an impact of one or more other subsets of contributing factors on the healthcare-related metric (Christopher: Section [0018]). The motivation for making this modification to the teachings of Wennberg is the same as that set forth above, in the rejection of Claim 1.
	(F)	As per claim 6, in the combined teachings of Wennberg in view of Christopher in further view of Dullen, the impact threshold for the healthcare-related is a user-defined impact threshold (Christopher: Section [0018]). The motivation for making this modification to the teachings of Wennberg is the same as that set forth above, in the rejection of Claim 1.
	(G)	As per claim 7, in the combined teachings of Wennberg in view of Christopher in further view of Dullen, the outlier detection threshold for the healthcare-related metric is a user-defined outlier detection threshold (Wennberg: Section [0011].
	(H)	As per claims 8-20, these claims are substantially similar to Claims 1-7 and are, therefore, rejected in the same manner as these claims, which is set forth above.
Response to Arguments
Applicants’ arguments and amendments filed on February 22, 2021 with regard to 35 U.S.C. 112(a) and 112(b) rejections are persuasive and sufficient to overcome these rejections which have now been withdrawn.
Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive. 
(A)	With regards to the 35 U.S.C. 101 rejection the Applicants are primarily arguing that the claimed system involves the unconventional use of automated threshold based contributing factor detection for healthcare-related outlier detection.  This step appears to be merely performing a repetitive calculation.  In addition, the Applicants have not set forth why this step is unconventional because this step is embodied in an unclaimed algorithm that can be performed by a general purpose computer as the specification does not set forth a special purpose computer that is required to perform this step(s).  See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")
	(B)	With regards to the 35 U.S.C. 103 rejection, the arguments are not persuasive.  Christopher teaches determining the significant of correlation factors on the deviation of a metric from its expected value (as the Applicants have admitted in their response) which is equivalent to “determining an impact of contributing factors on metrics and determined based on the determined impact one or more subsets of contributing factors, from the contributing factor candidates, having values that satisfy an impact threshold associated with the healthcare-related metrics.  Furthermore, the Dullen reference teaches “adjusting factors” which is equivalent to modifying weights.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following references have been cited:  US Patent Application Publications 2002/0133302; 2013/0144642; and 2018/0336637.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
May 7, 2021